Citation Nr: 1542128	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from March 1984 to September 1984, as well as periods of active duty for training and inactive duty training in the United States Army Reserve thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the benefit sought on appeal.  

The Veteran testified before the undersigned at a hearing at the RO in August 2015.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the Veteran's claims.  

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The term "active military, naval, or air service," in relevant part, includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term "INACDUTRA" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Presumptive periods do not apply to INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see generally Hines v. Principi, 18 Vet. App. 227, 240 (2004); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Here, the Veteran contends that she has a left knee disorder that resulted from a left knee injury she incurred during basic training while on active duty, and that she has a left eye disorder that resulted from an injury to her left eye incurred during a period of INACDUTRA.  

The Veteran's service treatment records reflect that she was seen in May 1984 for complaints of pain in her left knee.  At that time, her range of motion was normal, but she was found to have tenderness to palpation, mild crepitus, and a bruise.  She was diagnosed at the time with a contusion of the knee secondary to training, and was put on a 48-hour profile.  She was seen again in June 1984 for complaints of radiating left knee pain, but no diagnosis was assigned at that time, and a separation report of medical examination conducted in September 1984 found no abnormalities of the left lower extremity or musculoskeletal system.  At a medical history report conducted at that time, the Veteran responded "No" when asked if she experienced knee trouble.  Similarly, later reports of medical history and examination conducted in 1989 and 1993 reflect no abnormalities of the left knee or musculoskeletal system, and the Veteran reported no knee problems on any of those occasions.  The Veteran was seen in April 1987 for left eye trauma with periorbital second-degree burns following an incident on the rifle range in which a hot rifle shell struck her in the eye.  She was assigned a rule-out diagnosis of corneal trauma, but no clear diagnosis was assigned at that time.  In May 1987 she was seen for removal of a foreign object under the eyelid, although no additional diagnosis was assigned.  Later reports of medical history and examination conducted in 1989 and 1993 reflect no eye abnormalities, and the Veteran did not report any eye symptomatology at those times.

Post-service treatment records reflect that the Veteran has been seen on multiple occasions for complaints of left knee pain.  In January 2007, she underwent MRI study of the knee, which revealed patellofemoral chondrosis, but no meniscal or ligament tear.  Treatment records from that time indicate that the Veteran reported having injured her left knee in 2004 and again in early 2007.  She was diagnosed with patellar chondromalacia in February 2007 and was seen in September 2007 for pain resulting from a twisting injury to her left knee; she was diagnosed at that time with left knee bursitis.  In February 2011, the Veteran was seen for complaints of left knee pain since 1984; x-rays conducted at the time showed mild degenerative changes of the left medial joint line.  She was again seen for complaints of left knee pain in August 2015, at which time she was diagnosed as having pes anserine bursitis of the left knee and prescribed a course of physical therapy.  Post-service records are silent as to any complaints of or treatment for eye problems.

The Veteran underwent VA examinations regarding her claims in December 2012.  Report of the examination of the Veteran's left knee reflects that the examiner did not review the Veteran's claims file.  He acknowledged the Veteran's in-service fall on the knee, as well as her reports of flare-ups of pain and buckling of the knee, and diagnosed a left knee contusion in 1984 and current degenerative joint disease of the left knee.  However, the examiner found there to be no etiological link between the in-service contusion and the current arthritis.  In so finding, the examiner reasoned only that the Veteran was "able to continue military reserve duty" and work as a nurse following the in-service injury; however, he did not consider the Veteran's credible description of continuous pain and other symptoms in her left knee from the initial in-service injury to the present.

At the ophthalmological evaluation, the examiner diagnosed the Veteran as having a burn to the left eyelids, conjunctiva, and cornea in Apri 1987, as well as a foreign body in the left upper eyelid in May 1987.  The examiner acknowledged the Veteran's report of having been struck in the left eye by an ejected rifle cartridge, burning her eyelids and eye, during service in April 1987.  He opined, however, that the foreign body removed from her eyelid in May 1987 was "probably unrelated to the burn episode 3 weeks earlier and, in any case there was no significant injury to the eye in either episode."  In rendering this decision, however, the examiner failed to address the Veteran's credible contentions that she has continued to experience blurry vision and watering of the left eye continuously since the incident.  He also did not address any other claimed residuals of the injury, such as the Veteran's reported headaches and loss of eyelashes and eyebrow on the left.

The Veteran testified before the undersigned Veterans Law Judge in August 2015.  At that time, she stated that she had experienced pain and instability in her left knee since the 1984 injury and had been unable to run for any distance since that time.  She stated that she eventually left Reserve service in 1995 when the pain and limitations in the knee rendered her unable to complete physical requirements for service.  She reported that the pain and instability had continued and worsened from the original in-service injury to the present.  She also described the injury to her left eye that occurred in 1987 on the firing range, stating that she was burned on her eyelash, eyelid, and eyebrow.  She stated that since the initial injury, she has continued to experience blurry vision, watering of the left eye, and headaches.  She also stated that she does not have eyelashes on her left eye and has a reduced left eyebrow as a result of the burn injury.

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the examiners' opinions to date have not fully considered the Veteran's credible contentions concerning the in-service onset of left knee pain and instability, as well as blurry vision and watering of the left eye, headaches, and burn residuals including loss of left eyelashes and eyebrow.  Further, the VA orthopedic examiner failed to review the Veteran's claims file in rendering his negative opinion.

The Board thus finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical examination and nexus opinions regarding the etiology of the Veteran's claimed left knee and left eye disorders.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); McLendon, 20 Vet. App. 79; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for left knee and left eye disorders.  38 U.S.C.A. § 5103A (West 2014).  

On remand, the orthopedic examiner must review the Veteran's claims file in its entirety, examine the Veteran, and assign diagnoses for all left knee disorders found to be present.  For each such disorder diagnosed, the examiner must opine as to whether the disorder is directly linked to the Veteran's time on active duty, to include her documented in-service left knee injury in 1984.  The examiner must specifically discuss the Veteran's ongoing left knee treatment and her credible reports of having continued left knee symptomatology from the initial incident to the present.  The ophthalmological examiner must further provide diagnoses for each left eye disorder the Veteran experiences, including all claimed residuals of the documented in-service left eye injury-which include, but are not limited to, blurry vision in the left eye, watering of the left eye, headaches, and loss of eyelashes and eyebrow on the left.  (If additional examination is required to complete these directives, such must be accomplished before the case is returned to the Board.)  For each such disorder diagnosed, the examiner must opine as to whether the disorder is directly linked to the Veteran's service, to include her documented in-service injury to the left eye in 1987.  The examiner must specifically discuss the Veteran's credible contentions concerning the in-service onset and continuity of left eye symptoms, as described above.  Each opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the claims file.  Such opinions are needed to fully and fairly evaluate the claims of service connection for a left knee disorder and a left eye disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic examination to determine the nature and etiology of any left knee disorder found to be present.  The claims file must be made available to, and reviewed by, the designated examiner.  For each left knee disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder began in or is etiologically linked to the Veteran's time in service, to include particularly the documented in-service left knee injury the Veteran incurred in 1984.  The examiner must specifically discuss the Veteran's credible statements that her symptoms of left knee pain, swelling, and instability began in service and have continued to the present.  The examiner must also discuss the Veteran's ongoing treatment for left knee complaints in the context of any negative opinion.

2.  Schedule the Veteran for VA ophthalmological examination to determine the nature and etiology of any left eye disorder-or any other residuals of the documented April 1987 in-service left eye injury-found to be present.  The claims file must be made available to, and reviewed by, each designated examiner.  For each left eye disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder began in or is etiologically linked to the Veteran's time in service, to include in particular the documented April 1987 injury to the Veteran's left eye.  The examiner must specifically discuss the Veteran's credible statements that she has experienced blurred vision and watering of the left eye, headaches, and loss of eyelashes and eyebrow on the left since the 1987 in-service injury that have continued to the present.  (If additional examination is required to complete these directives, such must be accomplished before the case is returned to the Board.)  

3.  After completing any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




